The opinion of the court was delivered by
Bennett, J.
It would seem as if the plaintiff, in this case, *617intended to complain that he was induced to sign the note as surety for the defendant to the bank, by means of the fraudulent practices of the party, in consequence of which' he has been damnified in being compelled to pay the note.— Stripping, the declaration of all its fraudulent epithets, it simply states that the defendant applied to the plaintiff to assist him to raise money by signing with him to the bank, and that the plaintiff, believing that the defendant wanted money to buy cattle with, and that he was honest and would pay the note when due, signed with him, and the note was afterwards discounted for his benefit. Most surely, there is here no fraudulent inducement held out to the plaintiff to sign the note. There could be no fraud in the defendant’s buying cattle and horses with the money, and selling them in Bostoh for cash. The plaintiff, indeed, in his declaration, says, this he expected the defendant would do when he applied to him to sign the note. The fact that the defendant, after the sale and reception of his money at Boston, and while on his way home, stated that he had lost it, and was a ruined man, could not have induced the plaintiff to sign the note, and it is immaterial, so far as this acttion is concerned, whether it was true or false. The declaration closes by averring that when the note became due, the defendant had no attachable property, and that the plaintiff had been compelled to pay the note. The averments that certain things were done with a fraudulent design, are, of them selves, insufficient. A fraudulent purpose alone is not sufficient. We must have some facts. The plaintiff must have been induced to sign the note by the false and deceitful representations of the defendant. There is no principle of law upon .which this declaration can be sustained. It shows the ingenuity of counsel in attempting to draw a declaration sounding in fraud without any appropriate facts to found it upon. The declaration is insufficient, and the judgment below is affirmed.